Case: 19-31022      Document: 00515660567          Page: 1     Date Filed: 12/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        December 3, 2020
                                    No. 19-31022
                                                                          Lyle W. Cayce
                                                                               Clerk
   Ben Thompson,

                                                             Plaintiff—Appellant,

                                        versus

   GEO Group, Incorporated,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CV-208


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          After a ceiling tile fell on a prisoner’s neck, he sued the private prison
   owner for damages. Following a bench trial, the district court held that the
   prisoner failed to prove that the incident caused injuries requiring surgery,
   but nevertheless awarded $15,000 in pain and suffering, finding that the
   incident did cause an injury and some pain. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31022      Document: 00515660567            Page: 2    Date Filed: 12/03/2020




                                      No. 19-31022


                                               I.
          Plaintiff-appellant Ben Thompson was a prisoner at Allen
   Correctional Center, which was owned by defendant-appellee The GEO
   Group, Inc. (“GEO”) during the relevant time. On February 13, 2015,
   Thompson was in the auxiliary kitchen when a one-and-one-half pound
   ceiling tile fell on him, striking him in the head and neck (the “ceiling-tile
   incident”). GEO stipulated to liability as to the cause of the ceiling tile’s fall.
          After the ceiling-tile incident, medical staff examined Thompson and
   observed a slight redness on the back of his neck. Notwithstanding x-ray and
   CT scan results that revealed no fractures or acute injuries, Thompson
   claimed that he began suffering from a variety of ailments including neck
   pain, headaches, facial pain, facial numbness, earaches, burning sensations,
   urinary problems, bowel problems, and eye pain. And Thompson was
   evaluated numerous times for his various complaints. Indeed, an MRI was
   performed in 2017, and, in 2018, Thompson had neck surgery. But to be sure,
   the ceiling-tile incident was not the only incident where Thompson could
   have sustained an injury that led to his need for surgery.
          Thompson filed suit against GEO, alleging violations of the Eighth
   Amendment and a state law negligence claim. The district court dismissed
   the Eighth Amendment claim and then held a bench trial on the state law
   claim, where it found that Thompson had failed to prove that the ceiling-tile
   incident caused his alleged injuries and need for surgery. Nevertheless, the
   district court awarded Thompson $15,000 in pain and suffering, finding that
   the ceiling-tile incident had caused an injury and some pain. Thompson
   timely filed a notice of appeal.
                                               II.
          Following a bench trial, we review findings of fact for clear error and
   legal issues de novo. Guzman v. Hacienda Records and Recording Studio, Inc.,




                                           2
Case: 19-31022        Document: 00515660567         Page: 3    Date Filed: 12/03/2020




                                     No. 19-31022


   808 F.3d 1031, 1036 (5th Cir. 2015). We extend great deference to the trial
   court’s findings of fact and greater deference still to the trial court’s
   credibility determinations, even if we might have weighed the evidence
   differently. Id. The district court’s findings need only be plausible in light of
   the record viewed in its entirety. Anderson v. City of Bessemer City, 470 U.S.
   564, 574 (1985).
          On appeal, Thompson challenges the district court’s causation
   determination. Specifically, the district court found that Thompson failed to
   prove that the ceiling-tile incident caused his alleged injuries and need for
   surgery. We agree with the district court.
          Under Louisiana law, “a plaintiff bears the burden of proving a causal
   relationship between the injury sustained and the accident which caused the
   injury.” Maranto v. Goodyear Tire & Rubber, 650 So.2d 757, 759 (La. 1995).
   Louisiana’s Housley presumption aids a plaintiff in proving causation. Id. at
   761. Specifically, the plaintiff receives the benefit of the presumption of
   causation if he shows that (1) he was in good health prior to the accident; (2)
   commencing with the accident, the symptoms of the disabling condition
   appeared and continuously manifested themselves afterwards; and (3) there
   is a reasonable probability of a causal connection between the accident and
   the disabling condition. Housley v. Cerise, 579 So.2d 973, 980 (La. 1991). A
   defendant may, however, overcome the presumption by showing that some
   other particular incident could have caused the injury in question. Maranto,
   650 So.2d at 761. Without the benefit of the Housley presumption, a plaintiff
   must prove through medical testimony that it is more probable than not that
   the subsequent injuries were caused by the accident. Id. at 759.
          In this case, the district court held that Thompson was not entitled to
   the Housley presumption because, in light of the other incidents that
   subsequently occurred, GEO had “overcome the presumption.”




                                          3
Case: 19-31022        Document: 00515660567              Page: 4       Date Filed: 12/03/2020




                                          No. 19-31022


           Indeed, there are at least 17 other incidents that occurred after the
   ceiling-tile incident that could have caused Thompson’s injuries and need for
   neck surgery. For example, Thompson was involved in numerous fights,
   picked up a heavy ice chest, slipped in the bathroom, fell out of his bunk, and
   slipped on wet concrete. And GEO showed that these other incidents might
   have caused Thompson’s various injuries and need for the surgery.
   Specifically, in deposition testimony, one of the doctors testified that
   Thompson could have herniated a disc when picking up a heavy object such
   as the ice chest he picked up in September 2015. Similarly, that same doctor
   testified that the head, neck, and ear pain could have been caused by
   Thompson’s fall in the bathroom in November 2015. In other words, these
   “particular incident[s] could have caused the injury in question.” Maranto,
   650 So.2d at 761.
           And Thompson makes no arguments to rebut the district court’s
   holding that GEO overcame the presumption in light of these other
   incidents.1 Instead, Thompson makes a single, bald statement that there were
   no findings “sufficient to overcome the Housley presumption or to outweigh
   the expert medical opinions of Dr. Shamieh and Dr. Noble.”
           In the absence of the Housley presumption, Thompson had to prove,
   through medical testimony, that it was more likely than not that his alleged


           1
             Rather, Thompson focuses on the third prong of the Housley presumption and
   appears to argue as if the district court simply found no causal connection. But even if we
   were to accept Thompson’s characterization, there would be no error. The Louisiana
   courts have found that where a medical causation opinion had a “questionable basis” due
   to a plaintiff’s “serious credibility problems,” Housley’s third prong was not met. See
   Turner v. Cleveland Trust Co., 686 So. 2d 871, 879 (La. Ct. App. 4 Cir. 1996). This is
   precisely the case here. And Thompson’s attempt to point to Dr. Noble’s deposition
   testimony to meet Housley’s third prong is unavailing. Dr. Noble testified that he could not
   “make a determination either way” whether it was “more likely than not that the ceiling
   tiles caused the disc herniation, the radiculopathy, and the need for surgery.”




                                                4
Case: 19-31022      Document: 00515660567              Page: 5   Date Filed: 12/03/2020




                                       No. 19-31022


   injuries and surgery were caused by the ceiling-tile incident. Turner, 686
   So.2d at 879. He failed to do so.
          As the district court explained, although one doctor, Dr. Shamieh,
   connected the ceiling-tile incident to the surgery, Dr. Shamieh’s opinion was
   based on only one exam of Thompson and an MRI taken two years after the
   incident as well as Thompson’s subjective complaints. And the district court
   found that Thompson was not credible—both because of inconsistencies in
   his testimony and what the district court perceived as a tendency to
   “overexaggerate” his symptoms. It is precisely this type of credibility issue
   that Louisiana courts have found prevents a plaintiff from proving that it was
   more likely than not that a specific incident caused a specific injury. See
   Turner, 686 So.2d at 879–80 (emphasizing that “[t]he problem with [the
   plaintiff’s] case is her own credibility”). And credibility determinations are
   for the district court to make. Guzman, 808 F.3d at 1036. To that end, the
   district court chose to “give greater weight” to the testimony of the other
   doctors.
          Additionally, as discussed above, the district court found that
   “Thompson was involved in an inordinate amount of altercations and other
   incidents between [the ceiling-tile incident] and when the surgery was
   performed” approximately three years later.
          Because the district court’s findings are plausible in light of the record
   viewed in its entirety, there is no error. See Anderson, 470 U.S. at 574.
                                                III.
          Thompson also argues that the award of damages is inadequate. We
   disagree.
          We review an award of damages for clear error. Johnson v. Offshore
   Expl., Inc., 845 F.2d 1347, 1356 (5th Cir. 1988). And “any amount [of




                                            5
Case: 19-31022       Document: 00515660567            Page: 6    Date Filed: 12/03/2020




                                      No. 19-31022


   damages] awarded for pain and suffering depends to a great extent on the trial
   court’s observation of the plaintiff and its subjective determination of the
   amount needed to achieve full compensation.” Id. (cleaned up). We will “not
   set aside a trial court’s damage award unless it is clearly inadequate.” Hyde
   v. Chevron U.S.A., Inc., 697 F.2d 614, 632 (5th Cir. 1983).
          The district court awarded Thompson $15,000 for pain and suffering.
   Specifically, the district court held that “[e]ven though [it found] that the
   [ceiling-tile] incident [was] not related to the . . . surgery, . . . Thompson ha[d]
   proved that the [ceiling-tile] incident injured his neck and that he suffered
   pain because of that injury.” And in this context, the award is not inadequate.
          Although Thompson arguably points to some evidence that could
   support an increased award such as his own testimony about a stutter he
   developed and activities he can no longer participate in, it was the district
   court’s job to evaluate the evidence and Thompson’s testimony. See Porter v.
   K-Mart Corp., No. 98-31184, 1999 WL 1338426, at *1 (5th Cir. Dec. 29, 1999).
   And to be sure, the district court did not find Thompson to be a credible
   witness. To that end, we will not disturb the district court’s award simply
   because the district court did not accept Thompson’s evidence and
   testimony. See Porter, 1999 WL 1338426, at *1. Additionally, because the
   district court did not find that it was more likely than not that the ceiling-tile
   incident caused the need for surgery, Thompson’s argument that his medical
   expenses should have been awarded is equally unavailing.
          Therefore, in light of the record evidence, there is no clear inadequacy
   with the award of damages.
                                                IV.
          For the foregoing reasons, we AFFIRM.




                                            6